DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-130977 (filed on 07/04/2017) and JP2018-122265 (filed on 06/27/2018) was received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
Paragraph 0009-00011 and 0036 uses “N/(mm·%)” as the units of measurement for expressing the tensile elastic modulus. However, tensile elastic modulus is commonly expressed in the art by pascal (Pa), N/mm2, Kg/mm2, or by Psi (lb/in2). Examiner respectfully request that applicant use proper units of measurement in the specification to express the tensile elastic modulus.

Claim Objections

Claims 1-3 and 9-10 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 3, the limitation “the belt” should read “the V-ribbed belt”.
In claim 2, line 2, the limitation “the belt” should read “the V-ribbed belt”.
Examiner suggest amending claim 3, line 1-2 limitation “having a pitch of the core wire of 0.1 to 0.5 mm larger than the core wire diameter” in the following manner to improve clarity of the claim: “wherein the core wire has a pitch that is 0.1 to 0.5 mm larger than the core wire diameter”.
In claim 9, line 3, the limitation “the belt” should read “the V-ribbed belt”.
In claim 10, line 3, the limitation “the belt” should read “the V-ribbed belt”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “the belt has a tensile elastic modulus of 240 to 500 N/(mm·%)” (in line 3) renders the claim vague and indefinite. N/(mm·%) is not a conventional unit of measurement used for expressing a tensile elastic modulus. Tensile elastic modulus is commonly expressed in the art by pascal (Pa), N/mm2, Kg/mm2, or by Psi (lb/in2).  What is the % referring to?  Thus, it is unclear what the units of measurement is being used by the applicant to express the tensile elastic modulus of the claimed V-ribbed belt. Clarification is required.

Claims 2-10 depends from claim 1. Subsequently, claims 2-10 are also indefinite for the reasons set forth above. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (U.S. PGPUB 2015/0148165 A1), in view of Mitsutomi et al. (U.S. PGPUB 2011/0118068 A1 hereinafter referred to as “Mitsutomi”).

In regards to claim 1, Matsuda teach (Figures 1-3C) a V-ribbed belt (V-ribbed belt ‘B’) comprising: a twisted cord (cord 14, which can be formed from single twist yarn/ fibrous material) that includes a carbon fiber as a core wire (paragraphs 0033-0036 disclose, the cord 14 can be formed of a single twist yarn/ fibrous material, such as carbon fibers); and the core wire (cord 14) having a core wire diameter of 0.6 mm to 1.2 mm (paragraph 0034 disclose, the outer diameter of the cord 14 being equal to or greater than 0.4 mm to 2.2 mm) (see also paragraphs 0015-0053). Yet, Matsuda does not teach, the V-ribbed belt (V-ribbed belt ‘B’) having a tensile elastic modulus of 240 to 500 N/mm2.
Nevertheless, Mitsutomi teach (Figures 1-3) a belt (power transmission belt 10) comprising: a twisted cord (load carrying member 26, which can be formed from twisting a large number of primary twist cords) that includes a carbon fiber as a core wire (paragraph 0059 disclose, the load carrying member 26 being a large diameter twisted yarn tension member formed by twisting a large number of primary twist cords made from chemical fiber, such as carbon fiber); and the V-ribbed belt (power transmission belt 10) having a tensile elastic modulus of 240 N/mm2 to 500 N/mm2 (Table-7 disclose, the power transmission belt 10 of examples 5 having a tensile elastic modulus of 240 Mpa or 240 N/mm2, and the power transmission belt 10 of examples 5 and 9 having a tensile elastic modulus of 280 Mpa or 280 N/mm2).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Matsuda’s V-ribbed belt in a manner that result in said V-ribbed belt having a tensile elastic modulus between 240 N/mm2 to 500 N/mm2; specially because Mitsutomi suggest belts that has tensile elastic modulus of 240 N/mm2 and 280 N/mm2. During development or manufacturing phase of conventional V-ribbed belts, the tensile elastic modulus is one of the important perimeters that is carefully considered. In fact, such V-ribbed belts are typically tested using known testing/ experimental methods in order to determine their tensile elastic modulus, and also to validate if the tensile modulus is sufficient to meet the operational limitations and performance reequipments of a given V-ribbed belt. Furthermore, prior art has various well-established means for providing a V-ribbed belt with any desirable physical and performance characteristics (for example, by altering the type of material used in the belt construction, by altering the amount of each material use manufacture the belt, by changing the dimensions of the belt, by changing the dimensions of the twisted cords/ core wires in the belt, by altering the type of twisted cord/ core wire used to fabricate the twisted cords/ core wires, or by carefully selecting any other variables/ features considered during belt construction). Therefore, one of ordinary skill in the art would had the necessary knowledge required to set/ select the tensile elastic modulus of the V-ribbed belt taught by Matsuda, to be between 240 N/mm2 and 500 N/mm2 (or to be 240 N/mm2 and 280 N/mm2, as proposed in Mitsutomi reference). Through routine testing/ experimental techniques typically conduced in the art, one of ordinary skill in the art would have recognize that a V-ribbed belt with such a tensile elastic modulus will yield ideal tensile strength, optimal flexibility/ bendability (e.g. without being overly stiff), and a V-ribbed belt that is capable of withstanding intended operation conditions and/ or that suffice all performance requirements.    

In regards to claim 2, Matsuda in view of Mitsutomi teach all intervening claim limitations as shown above. Yet, Matsuda fail to explicitly teach, the V-ribbed belt having a tensile strength of 620 N/mm or more per 1 mm width of the V-ribbed belt. Mitsutomi also fail to cure these deficiencies in Matsuda’s disclosure.
However, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Matsuda’s V-ribbed belt during its production so as to provide the resulting V-ribbed belt any desirable physical and/ or performance characteristics, to include a tensile strength of 620 N/mm for 1 mm of said V-ribbed belt in the width direction. When developing a V-ribbed belt that yield optimal performance, a tensile strength is a key perimeter that is routinely considered in the art. In fact, conventional V-ribbed belts in the art are typically subjected to common testing/ experimental methods so as to determine their tensile strengths. Furthermore, a person knowledgeable in the art would had the adequate skills to set, adjust, or alter the certain aspect/ properties of a V-ribbed belt (e.g. type of material used in the belt construction, amount of each material use manufacture the belt, dimensions of the belt, dimensions of the twisted cords/ core wires in the belt, type of twisted cord/ core wire used to fabricate the twisted cords/ core wires, or any other variables/ features carefully considered during belt construction) in order to attain preferred physical and/ or performance characteristics. Consequently, using widely employed design aspects/ constraints and through conventional testing/ experimental methods, it would have been a trivial solution to one of ordinary skill in the art to configuring the V-ribbed belt taught by Matsuda in view of Mitsutomi, with a tensile strength of 620 N/mm per 1 mm of said V-ribbed belt width. A V-ribbed belt having such a tensile strength would be capable of withstanding high tensile stresses/ forces under operational conditions, while still maintaining the flexibility/ bendability of the V-ribbed belt an ideal level.  

In regards to claims 3-5, Matsuda in view of Mitsutomi teach all intervening claim limitations as shown above. Matsuda further teach (Figures 1-3C), the core wire (cord 14) having a pitch that is 0.1 mm to 0.5 mm larger than the core wire diameter (paragraph 0033 disclose, the pitch of the cord 14 being between 0.6 mm and 1.5 mm, while paragraph 0034 disclose, the outer diameter of the cord 14 being between 0.4 mm to 2.2 mm; therefore, it is clear the pitch of the cord can be 0.2 mm to 1.1 mm larger than the smallest possible outer diameter of the cord 14); a total fineness of the core wire (cord 14) being 300 tex to 900 tex (paragraph 0034 disclose, the total fineness of the fibrous material forming the cord 14 being 2000 dtex to 18000 dtex; where 2000 dtex = 200 tex and 18000 dtex = 1800 tex); and the core wire (cord 14) being a single-twisted yarn (as described in paragraphs 0035-0036) in which a plurality of carbon fiber filaments (as described in paragraph 0034, the cord 14 can be made from a fibrous material, such as carbon fibers) are arranged and then twisted in one direction (S-twisted yarns or Z-twisted yarns, as described in paragraph 0036); wherein, a number of a twists of the single-twisted yarn forming the ore wired (cord 14) is 5 to 10 times/10 cm (paragraph 0036 disclose, the cord 14 can be formed of a single twist yarn, where the number of twists of said single twist yarn being between 2 T/10 cm and 60 T/10 cm).

In regards to claims 6-8, Matsuda in view of Mitsutomi teach all intervening claim limitations as shown above. Matsuda further teach (Figures 1-3C), the V-ribbed belt (V-ribbed belt ‘B’) comprising a compression rubber layer (compression rubber layer 12 of the V-ribbed belt body 10) that includes staple fibers (short fibers 16) protruding from a surface (as described in paragraph 0031) thereof (see also paragraphs 0016, 0029-0031, and 0049-0050); the V-ribbed belt (V-ribbed belt ‘B’) having 3 to 5 total ribs (V-ribs 15) (although figure 1 illustrate the V-ribbed belt ‘B’ having 6 of the V-ribs 15, paragraph 0029 disclose the number of V-ribs 15 on the V-ribbed belt ‘B’ can be between 3 to 10); and the V-ribbed belt (V-ribbed belt ‘B’) having an average width of 7 mm to 22 mm (paragraph 0015 disclose, the width of the V-ribbed belt ‘B’ being between 10 mm and 36 mm).

In regards to claim 9, Matsuda in view of Mitsutomi teach all intervening claim limitations as shown above. Matsuda further teach (Figures 1-3C), the V-ribbed belt (V-ribbed belt ‘B’) being attached to an engine (automobile engine that includes the accessory drive belt transmission system 20) mounted with a belt-type ISG drive (accessory drive belt transmission system 20, which has an AC generator with an AC generator pulley 22 as described within paragraphs 0045-0046). Nevertheless, Matsuda does not disclose the dynamic tension applied to 1 mm width of the V-ribbed belt (-ribbed belt ‘B’) exceeding 85 N/mm. However, based on applicant’s own admission in paragraph 0002 of page 2, it is well known in the prior art that a dynamic tension of approximately 100 N/mm with respect to 1 mm of belt width is generated in a V-ribbed belt that is provided to a belt-type ISG drive. Since Matsuda’s V-ribbed belt (V-ribbed belt ‘B’) is mounted on a belt-type ISG drive (accessory drive belt transmission system 20 that includes an AC generator), said the dynamic tension per 1 mm width of said V-ribbed belt (-ribbed belt ‘B’) will inherently exceed 85 N/mm (or will be about 100 N/mm as acknowledged in the applicant’s specification).

In regards to claim 10, Matsuda in view of Mitsutomi teach all intervening claim limitations as shown above. Matsuda further teach (Figures 1-3C), the V-ribbed belt (V-ribbed belt ‘B’) being attached to an engine (automobile engine that includes the accessory drive belt transmission system 20) mounted with a belt-type ISG drive (accessory drive belt transmission system 20, which has an AC generator with and AC generator pulley 22 as described within paragraphs 0045-0046) that includes a tensioner (tensioner pulley 23); the tensioner (tensioner pulley 23) configured to contact a back surface (back surface of the V-ribbed belt body 10, which is configured by the reinforcement fabric 13) of the V-ribbed belt (V-ribbed belt ‘B’); and the V-ribbed belt (V-ribbed belt ‘B’) comprising a tension layer (adhesive rubber layer 11 of the V-ribbed belt body 10) whose surface is covered with a cloth (reinforcement fabric 13 of the V-ribbed belt body 10) (see also paragraphs 0016, 0032, 0044-0047, and 0049-0050).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                  /MICHAEL R MANSEN/                                                                          Supervisory Patent Examiner, Art Unit 3654